There being no statement of facts in this case, we have no possible means of determining that the discretion of the trial court was abused in allowing witnesses to testify who were supposed to be under the rule. We are compelled to presume there was reason for such action on the part of said court, in the absence of any showing to the contrary. Nor can we hold a statement by the State's attorney in argument wrongful so as to call for a reversal, said statement being as follows: "From the testimony adduced on this witness stand, the inference to be drawn is that the defendants are bootleggers," in the absence of a statement of facts. The remark attributed to the State's attorney seems to be based on his deductions from the testimony. How can we say that said remark was unwarranted? If the evidence showed appellants to be bootleggers, it would be no transgression of the rules of argument to so state.
The motion for rehearing must be overruled.
Overruled.